Citation Nr: 1010163	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1962 to July 1965.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for both 
bilateral hearing loss and tinnitus.

In November 2008 the Veteran testified in a hearing before 
the RO and a transcription has been incorporated into the 
record.  In July 2009 the Veteran testified before the 
undersigned at a travel board hearing at the RO.  A 
transcript has been incorporated into the record.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of service, and is not otherwise related 
to such service.

2.  Tinnitus was not manifested during service and is not 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

A review of the Veteran's service treatment records finds 
that his hearing was tested during his enlistment examination 
in July 1962.  The only defect noted during the enlistment 
examination was the Veteran's vision.  There were no 
complaints during service regarding his hearing, though the 
Veteran regularly sought care for other complaints.  In May 
1965 the Veteran completed a Report of Medical History for 
the purpose of separation.  He indicated his overall health 
was good.  For the portion of the report (Block 20) where the 
Veteran could indicate whether he had had or as of the report 
date was having certain conditions, there are eleven positive 
responses.  The Veteran reported in the positive for mumps, 
whooping cough, frequent or severe headache, eye trouble, 
severe tooth or gum trouble, hay fever, soaking sweats (night 
sweats), foot trouble, car, train, sea, or air sickness, 
nervous trouble of any sort, and finally an excessive 
drinking habit.  The condition of ear, nose or throat trouble 
was checked in the negative.  On the reserve side of the 
form, the Physician's Summary (Block #40) contains the 
examining physician's summary of symptoms for each of the 
eleven conditions.  The Report of Medical Examination, dated 
May 1965 for separation purposes, found his ears - general 
and drums (perforation) to both be clinically normal.  The 
Veteran's hearing was again tested, as the following entries 
were listed for the audiometer:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
0(10)
/
-5(0)
LEFT
-5(15)
5( 5) 
5(15)
/
0(5)

The 1965 audiometer data also included the readings for 8000 
Hertz, with 30(40) listed for the right ear and 15(25) for 
the left ear.  [The figures in parentheses represent 
conversions of audiometry reported in ASA values to ISO 
(ANSI) units, and are provided for data comparison purposes.]  
Under the summary of defects, only the Veteran's vision is 
listed.  Another form, signed by the Veteran, indicated that 
when the Veteran actually separated in July 1965, he stated 
there had been no changes from his last medical examination. 

The Veteran did not submit any private audiology treatment 
reports.  His VA treatment reports begin in June 2005.  
During the June 2005 Primary Care assessment the Veteran 
reported he was "hard of hearing" but he declined any 
evaluation for hearing loss.  In a September 2007 Primary 
Care clinic evaluation, the Veteran reported that his ear 
ringing was worse than before and was getting worse by the 
day, the left more than the right.  In another Primary Care 
consultation in March 2008 the Veteran complained again that 
he continued to have ear ringing that has been worse lately.  
In April 2008, the same month he submitted his claim, the 
Veteran had an Audiology clinic consultation.  The Veteran 
was new to the clinic and reported his belief his bilateral 
hearing loss and bilateral tinnitus began in service during 
which he drove trucks.  He also reported that after service 
he drove trucks and worked in construction.  The evaluation 
found bilateral symmetrical high frequency sensorineural 
hearing loss.   

In July 2008 the Veteran was afforded a VA audio examination.  
He reported difficulty in most listening situations.  His 
military noise exposure was his driving heavy trucks and his 
post-service, occupational noise exposure was also driving 
trucks and working in construction.  The Veteran described 
recreational noise exposure from "car races", with 
consistent use of hearing protection, and hunting as a young 
man.  The Veteran also reported 2-3 incidents of loss of 
consciousness from fights in his history.  The Veteran also 
dated the onset of his tinnitus as during service, as 
bilateral and worsening over time, though occasionally really 
"unpleasant" in his left ear.  

On the authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
60
65
LEFT
25
30
50
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.

The examiner found normal to moderately severe sensorineural 
hearing loss in the right ear and normal to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
reviewed the Veteran's service treatment records and noted 
the 1962 and 1965 audiometric evaluations.  Based on his 
clinical experience as a licensed audiologist the examiner 
found there was no hearing loss and no progression of hearing 
loss between the enlistment and separation audio thresholds.  
Therefore the Veteran's current bilateral hearing loss and 
tinnitus were less likely than not caused by his military 
noise exposure.  The Veteran's hearing was normal at 
separation and he did not report tinnitus at separation.  The 
examiner recommended a referral to another professional to 
determine the underlying cause of the tinnitus.  The examiner 
concluded it was likely that age, occupational, and 
recreational noise exposures were contributing factors for 
the Veteran's bilateral hearing loss and tinnitus.  

In November 2008 the Veteran testified in a hearing before 
the Decision Review Officer.  He stated he did not complain 
about the hearing loss and tinnitus when he separated because 
he was only concerned with getting out of the service.  See 
Transcript.

In December 2008 the claims file was directed to another 
examiner for a VA ear disease review for an opinion only.  
The examiner telephoned the Veteran on four occasions to 
obtain a history and for more information; however, the 
Veteran did not return any messages.  The examiner reviewed 
the claims file and the information from the previous VA 
examination.  The examiner found it was less likely than not 
that the Veteran's tinnitus was related to his military 
service because the lack of evidence in the claims file of 
any complaints of tinnitus during service and the forty plus 
years between service and the evaluation date.

During his testimony before the undersigned in July 2009, the 
Veteran also testified that he had the impression there was 
nothing "they" could do about it and so the Veteran agreed 
with his representative's characterization that "short of 
gaping wounds or a lot of blood", he wasn't going to 
complain about his tinnitus or hearing loss.  See Transcript 
page 10.  The Veteran later testified that his post-service 
noise exposure was as a truck driver (construction and 
"semi") with hearing protection and he was the driver in 
drag racing for recreation.

The preponderance of the evidence weighs against the 
Veteran's claim.  The competent and credible evidence does 
not create a nexus between the Veteran's service and current 
disabilities.  

The Veteran has not submitted any private treatment records 
and he has not claim to have received any private care.  VA 
treatment records in the claims file span 2005 to 2008 and 
contain the Veteran's complaints of hearing loss and tinnitus 
without any VA medical practitioner rendering an opinion 
about his disabilities.  

The July 2008 VA examiner made a negative opinion regarding 
the etiology of the hearing loss and disabilities, as did the 
December 2008 VA ear disease examiner.  These negative 
opinions are the only medical opinions regarding etiology in 
the claims file. 

The Board finds that the July 2008 VA examination, as well as 
the December 2008 VA opinion, are sufficient and that the VA 
examiner's opinions are competent, probative, and persuasive.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The examiners 
reviewed the VA treatment reports of record, noted the 
Veteran's subjective statements, and conducted an objective 
evaluation of his hearing.  The examiners inquired about the 
impact of the Veteran's audio ability on his daily life and 
occupation.  The July 2008 VA examiner was able to speak to 
the Veteran, while the December 2008 examiner attempted to 
contact the Veteran; however he did not return the messages.

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, and he is competent to report 
symptoms of ringing or a noise in the ear.  A lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran 
is not competent to etiologically relate his bilateral 
hearing loss and tinnitus to service.  

Regarding the Veteran's assertions with respect to continuity 
of symptoms since service.  The Board concludes that the 
Veteran is competent to testify to symptoms observable to him 
such as decreased hearing and noise in the ears since 
service.  The Veteran's own assertions that his hearing loss 
and tinnitus are related to acoustic trauma in service are 
acknowledged.  A Veteran is competent to report that he 
experienced symptoms related to his hearing acuity during 
service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, the Veteran's assertion and those of his 
representative that his current hearing loss and tinnitus are 
related to acoustic trauma in service are not credible.  The 
Veteran's assertions are inconsistent with the objective 
evidence of record.  Therefore, the Board rejects those 
assertions.

The Board notes that the Veteran's May 1965 Report of Medical 
History was completed with such detail as to list a positive 
indication to eleven conditions that were matched by each of 
the eleven conditions' symptoms being listed and considered 
by the service examiner.  The demonstrated behavior of 
providing such candid detail to the examiner stands in direct 
contradiction to the Veteran's testimony, over 40 years 
later, to the DRO and undersigned, that he remembered not 
complaining and just wanting to get out of service.  
Therefore, the Board finds the Veteran's contemporary 
comments of suffering from hearing loss and tinnitus in 
service and continuously since service to be of little 
probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may 
reject such statements of the veteran if rebutted by the 
overall weight of the evidence); Caluza v. Brown, 7 Vet. App. 
498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996) (credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  

Likewise, the Board has considered the statement submitted by 
the Veteran in April 2008 from his brother.  The brother 
noted that after the Veteran returned from service his speech 
was louder, "thinking he wasn't being heard."  While the 
Board has no cause to question the brother's credibility, the 
vagueness of the statement gives it little probative value.  
The Veteran separated from service in 1965; therefore he has 
been home for nearly 43 years by the time the undated 
statement was submitted to VA.  The brother did not indicate, 
even generally, when he observed the Veteran's voice being 
louder, nor did he indicate how he knew that the Veteran 
spoke louder because the Veteran himself believed he wasn't 
being heard.  

Indeed, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
continuity of symptoms has not been established, either 
through the competent medical evidence or through the 
Veteran's or his representative's or his brother's 
contentions.  The Veteran did not file a VA claim until April 
2008.  There are no audiological examinations in the record 
until 2008; this is forty-three years after discharge from 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, VA medical examiners, in the only pertinent medical 
opinions of record, opined that the Veteran's bilateral 
hearing loss and tinnitus are not related to service. 

In this case, the preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus, and the benefit-of-the-
doubt rule is not applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2008 letter.  In the letter, the 
Veteran was informed of the evidence necessary to 
substantiate the claim for service connection.  The letter 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 
  
As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  The 
June 2008 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records.  VA did obtain VA outpatient treatment 
records from 2005 2008, and the Veteran did not indicate any 
private treatment records.  The Veteran was also afforded a 
VA examination in connection with his claim in July 2008 as 
well as a VA opinion in December 2008 and the Board has found 
the VA examination and opinion legally sufficient.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
 Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


